Mr. Justice Robb
delivered the opinion of the Court:
It is here suggested that a moot case only is presented for our consideration.
Without intimating any opinion upon the other questions suggested, we are quite content to rest our decision upon the fundamental proposition that appellant has no right to complain of the refusal of the Assistant Secretary of the Interior to grant him a hearing upon the question whether there was collusion between' appellant and Miss Inkster, assuming that there was such a denial, for the reason that he has no right to protect. We find it impossible to escape the conclusion, from the evidence in' this record, that when Miss Inkster, in July, 1905, filed on this land, it was not desert in character, but that its condition was jDractically the same as it was when.final proof *517was made about two months later. James Westfall, many years prior thereto, had settled upon and partially reclaimed this land. .From 1902 down to the time Mrs. Fisher attempted to acquire the land, sufficient progress had been made towards its reclamation to induce her to pay a considerable sum of money for the improvements thereon. Appellant’s evidence in the contest proceedings shows that this work of reclamation was continued by Mrs. Fisher so successfully that the summer she relinquished the land it produced 200 tons of hay. When Mrs. Fisher relinquished the land, it, of course, reverted to the public domain; and unless it was in fact desert land, it was not subject to entry as such. The Commissioner of the Land Office correctly found that at that time the land had been effectually reclaimed, and was not subject to desert-land entry. Appellant makes no contention that he was not accorded a hearing upon that question. That hearing demonstrated conclusively the lack of equity in appellant’s claim. “The machinery of the law may always be set in motion to protect valid property rights; but here no rights exist.” Garfield v. United States, 31 App. D. C. 332. The right of the complainant in this case to the land in controversy is based upon the Inkster entry. It appearing that the land was not subject to such entry, no rights could attach thereunder. It is therefore immaterial whether the Assistant Secretary based his decision upon the finding of collusion, as a court of equity will not exercise its discretion and lend its aid in a case where it is clear that no equity exists.
The decree will therefore be affirmed, with costs.

Affirmed,